De Witt, J.
(concurring).— The instructions are contained in the record and certified as the instructions. I concur with *314the majority opinion that the Act of September 13, 1887, does not, ipso facto, make the instructions part of the judgment roll.
Before that act was passed instructions were not, of themselves, a part of the judgment roll. (Code Civ. Proc. § 306.) They could be made so by embodying them in a bill of exceptions, because a bill of exceptions taken and filed in the case was a part of the judgment roll.
To hold that the Act of September 13th makes the instructions a part of the judgment roll would be to assume one of two positions: (1) That this act amended section 306, and added matter to the judgment roll which was not contained therein under the law as it stood in section 306. This would be an amendment of that section by implication. If such amendment had been intended it was in view of all the decisions of this court, and an unusual omission. It is difficult for me to believe that such was the intent. (2) The other position is that the Act of September 13th intended that instructions should be themselves proprio vigore a bill of exceptions. The act does not say this in terms. The most that it does is to relieve the practitioner from taking and having signed and filed a bill of exceptions. It gives him his exceptions. If he cannot use the exceptions so given, it is useless, and the Act of September 13th has accomplished nothing, and a construction of that act should be sought which will accomplish some result.
But I think that I can see a method by which the practitioner can use the exception so given him by the act, without the instruction being considered a part of the judgment roll ipso facto, or the instructions being considered in themselves a bill of exceptions.
Adverting to the opinion of the court for a moment, perhaps I can make it apparent why I add these observations to that opinion. I am not wholly satisfied that the intent of the Act of September 13th was to require practitioners to seek a review of the errors in instructions by the method of motion for a new trial, which method is more speedy under the statute than that of an appeal from the judgment; for, although one need not have signed and filed a bill of exceptions to instructions, I think he still may do so if he desires; and, if he does so, then the bill of exceptions containing the instructions is a part of *315the judgment roll, and an appeal may be taken from the judgment within a year, and the error in instructions not brought up for review for one year. For this reason I am not able to understand that the intent of the Act of September 13th is just as it is construed by the opinion of the court.
But, to return to the view of the intent of that act which suggests itself to me: how can the exception given a party by that act be used by him if he does not write out and have signed and filed his bill of exceptions? Error in instructions is an error of law occurring on the trial, as observed in the opinion of the court. It is also an error which can be reviewed upon appeal from the judgment on the judgment roll and a statement.
Now, by the Act of September 13th, an exception to instructions is deemed taken without any formality of taking, writing out, having signed, or filed. When such exceptions appear in the statement of the motion for a new trial, or in the statement on appeal, they are by virtue of such respective statement brought into the record and are before the court. So by the vehicle of such statement the instructions are in the record, and by force of the Act of September 13th such instructions are excepted to. The court, therefore, has before it, by a method provided by law, the instructions, and, by virtue of the Act of September 13th, such instructions are excepted to.
Looking at the matter from another point of view: — ■
If the instructions are not in the statement on motion for a new trial, they are not before the court by that method.
If the instructions are not in the statement on appeal, they are not' before the court by that vehicle.
If the instructions are not in the judgment roll, they are not before the court by that means.
But they are in the judgment roll if they are embodied in the bill of exceptions; that is to say, a bill of exceptions “taken and filed in the action.” (§ 306.) The party need not take and file a bill of exceptions to the instructions. If he does not do so, he simply omits to exercise his right to have the error which he claims in the instructions reviewed upon an appeal on the judgment roll only; but he still retains the right, which the Act of September 13th has given him, to have his alleged error in the instructions reviewed in a statement on motion for a new *316trial, or a statement on appeal, and to have this error reviewed without having been obliged, in the hurry and multitudinous cares of a jury trial, to stop and perform the deliberate and painstaking duty of taking, writing out, and having signed his bill of exceptions.
In this view the Act of September 13th has given the counsel in a trial a valuable advantage. It has given him the opportunity to do that deliberately and carefully which theretofore he must often have been obliged to do hurriedly and without deliberation. Whether the act has treated the judge of the District Court as well, is another matter.